DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-7 are pending and have been examined in this application. This communication is the first action on the merits... As of the date of this application, the Information Disclosure Statement (IDS) filed on 02/21/2020 has been taken into account.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 6 recites “…wherein the engagement member is an engagement piece slidably supported on the outer circumferential surface of the rotation shaft and configured to engages with the rotation shaft-side protrusion in the circumferential direction…” (emphasis added).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is recited in lines 26-29 of Claim 1 "when the seat is at the upper limit position or the lower limit position, the rotation of the rotation shaft is restricted by becoming a state where the engagement member is at the engagement position and the engagement member is interposed between the rotation shaft-side protrusion and the support member-side protrusion ". It is unclear as to what structure, i.e. the full scope of the invention as claimed, the Applicant wishes to seek Patent protection for, i.e. the broad in scope sub combination of a “lifter device” that is intended for use with a “seat” or the more narrow in scope combination of an “lifter device with a seat”. The language of the claims is to give the public clear notice as to the full scope of patent protection sought. Do the Applicants seek protection for the “lifter device” whether "seat” is present or not. Applicants should either amend the preamble to clearly indicate that the full combination of the “lifter device” with a “seat” is within the scope for which Patent protection is sought or amend the body of the claim to make clear that the “seat” is purely a functional element and is not within the scope of Patent protection sought. 
Since the Applicants appear to be seeking Patent protection for the “lifter device” alone as indicated by the preamble and limitation of “A lifter device comprising: a pinion gear configured to mesh with an input gear of a link mechanism that lifts and lowers a seat …” (emphasis added), for purposes of examination the Examiner has considered the claims to be drawn solely to the broad sub combination of the “lifter device” and any recitation drawn to some 

Claim 2 recites “wherein the rotation shaft-side protrusion is provided across an outer circumferential surface of a small-diameter side outer circumferential surface part and an end surface of a large-diameter side outer circumferential surface part adjacent to each other in a step part, the step part being formed by making outer diameters of the outer circumferential surface of the rotation shaft different”. – Applicant is claiming two circumferential parts that are “in a step part” which can be interpreted as two elements that are inside another, yet the claim later says that the step part is formed by the outer surfaces of the rotation shaft. Further structural language clarifying the step part and the circumferential parts is required. Additionally, it is unclear how a single outer circumferential surface can have two diameters, as that would make two surfaces.
Claims 3-7 are rejected based on their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paing et al. (US Pub. No. 2009/0184554).
Claim 1, Paing discloses a lifter device comprising: a pinion gear (Paing: Annotated Fig. 2; G) configured to mesh with an input gear of a link mechanism that lifts 5and lowers a seat; and a rotation control device configured to control rotation of the pinion gear, wherein the rotation control device includes: a rotation shaft (Paing: Fig. 2; 2) configured to rotate in synchronization with the pinion gear; a support member (Paing: Fig. 2; 10, 20, 50, 70) rotatably supporting the rotation shaft; 10a rotation drive mechanism (Paing: Fig. 2; 90, 100) configured to rotate the rotation shaft so as to correspond to an operation of an operation handle for lifting and lowering the seat; a lock mechanism (Paing: Fig. 2, 4-5; 54, 60) configured to lock the rotation of the rotation shaft at an operation end position of the operation handle; and a stopper configured to restrict the rotation of the rotation shaft at an upper 15limit position or a lower limit position that restricts the lifting and lowering of the seat, wherein the stopper includes: a rotation shaft-side protrusion (Paing: Annotated Fig. 2; R) provided to an outer circumferential surface of the rotation shaft; an engagement member (Paing: Fig. 2; 30) slidably provided to the outer circumferential 20surface of the rotation shaft, and engaged with the rotation shaft-side protrusion in a circumferential direction of the rotation shaft when the engagement member is at a predetermined engagement position in a rotation direction of the rotation shaft; and a support member-side protrusion (Paing: Fig. 3; 51, 52) provided to the support member, and engaged with the engagement member in the circumferential direction when the engagement 25member is at the engagement position, and wherein, when the seat is at the upper limit position or the lower limit position, the rotation of the rotation shaft is restricted by becoming a state where the engagement member is at the engagement position and the engagement member is interposed between the rotation shaft-side protrusion and the support member-side protrusion (Paing: [0041], [0055]-[0058]).  
Regarding Claim 2, Paing discloses the lifter device according to claim 1, wherein the rotation drive mechanism (Paing: Fig. 2; 90, 100) is provided to the rotation shaft, configured to rotationally drive the rotation shaft in a lifting direction when the operation handle is operated to (Paing: Fig. 2, 4-5; 54, 60) is provided to the rotation shaft, configured to lock the rotation of the rotation shaft at the operation end position of the operation handle when the operation handle is operated to lift the seat, and configured to bring the rotation shaft into the freely rotatable state without locking the rotation of the rotation shaft when the operation 10handle is operated to lower the seat, wherein the rotation shaft-side protrusion (Paing: Annotated Fig. 2; R) is provided across an outer circumferential surface of a small-diameter side outer circumferential surface part (Paing: Annotated Fig. 2; S) and an end surface of a large-diameter side outer circumferential surface part (Paing: Annotated Fig. 2; L) adjacent to each other in a step part, the step part being formed by making outer diameters of the outer circumferential surface of the 15rotation shaft different, and the rotation shaft-side protrusion protruding from each of the surfaces, wherein the engagement member is slidably supported on the outer circumferential surface of the small-diameter side outer circumferential surface part, and configured to engage with the rotation shaft-side protrusion in the rotation direction of the rotation shaft, and 20wherein the support member-side protrusion is configured such that a sliding surface part (Paing: Fig. 2; 20, 50) of the support member is concentric with the outer circumferential surface of the small- diameter side outer circumferential surface part, a portion of the sliding surface part protrudes toward the small-diameter side outer circumferential surface part and is configured to engage with the engagement member in the rotation direction of the rotation shaft, the sliding surface 25part facing the small-diameter side outer circumferential surface part so that the engagement member is slidably interposed between the sliding surface part of the support member and the outer circumferential surface of the small-diameter side outer circumferential surface part (Paing: Fig. 3).  
Regarding Claim 3, Paing discloses the lifter device according to claim 2, wherein a dimension of the engagement member (Paing: Fig. 2; 30) in a radial direction of the rotation42 (Paing: Annotated Fig. 2; S) and a gap between the engagement member and the sliding surface part (Paing: Fig. 2; 20, 50) from a total value, the total value being a sum of a protrusion amount of the rotation shaft-side protrusion from the small-diameter side outer 5circumferential surface part, a protrusion amount of the support member-side protrusion (Paing: Fig. 3; 51, 52) from the sliding surface part and a gap between the rotation shaft-side protrusion and the support member-side protrusion.  
Regarding Claim 6, Paing discloses the lifter device according to claim 1, wherein the rotation drive mechanism (Paing: Fig. 2; 90, 100) is configured to rotationally drive the rotation shaft in a lifting direction or a lowering direction by transmitting an operation force of the operation handle to the rotation shaft when the operation handle is operated to lift or lower the 5seat, wherein the lock mechanism (Paing: Fig. 2, 4-5; 54, 60) allows the rotation of the rotation shaft and is configured to lock the rotation of the rotation shaft at an operation end position of the operation handle when the operation handle is operated to lift or lower the seat, wherein the rotation shaft-side protrusion (Paing: Annotated Fig. 2; R) protrudes radially from the outer 10circumferential surface of the rotation shaft, wherein the engagement member (Paing: Fig. 2; 30) is an engagement piece slidably supported on the outer circumferential surface of the rotation shaft and configured to engages with the rotation shaft-side protrusion in the circumferential direction, wherein the stopper includes a sliding surface part (Paing: Fig. 2; 20, 50) which faces the outer 15circumferential surface of the rotation shaft via a gap capable of slidably sandwiching the engagement piece and is concentric with the outer circumferential surface of the rotation shaft, wherein the support member-side protrusion (Paing: Fig. 3; 51, 52) is provided on the support member corresponding to an inner circumferential side of the sliding surface part at a position radially 20away from the rotation shaft, and configured to engage with the engagement piece without being engaged with the rotation shaft-side protrusion in the circumferential direction, and wherein, when the seat is at the upper limit position or the lower (Paing: [0041], [0055]-[0058]).  
Regarding Claim 7, Paing discloses the lifter device according to claim 6, 30wherein the support member is formed to have a circular container shape, and includes inner teeth (Paing: Fig. 2, 4-5; 54) that form a portion of the lock mechanism (Paing: Fig. 2, 4-5; 54, 60) on an inner circumferential 44surface of an annular outer circumferential wall, wherein the rotation shaft is rotatably inserted into a center of the circular shape of the support member, wherein the lock mechanism includes a lock plate (Paing: Fig. 2, 4-5; 61) that is coupled to the rotation shaft 5so as to rotate in synchronization with the rotation shaft in a state of being inserted into the circular container shape of the support member, and holds a pawl (Paing: Fig. 2, 4-5; 62, 63), at an outer circumferential side of the lock plate, that locks the rotation of the rotation shaft by engaging with the inner teeth, and wherein the sliding surface part is formed on the lock plate.

    PNG
    media_image1.png
    728
    953
    media_image1.png
    Greyscale

I: Paing; Annotated Fig. 2

Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631